DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paz et al. (US 2008/0125869).
Regarding claim 27, Paz et al. discloses an implant (1, FIGs 1a-1d, paragraphs [0023-0024]) comprising: an elongated hollow body (Tubular shape of material that forms pocket 7, FIG 1b) adapted to close a tissue defect (Abstract, FIGs 1b-1d), the elongated hollow body having an open proximal end (Opening 6) and a closed distal end (Closed distal end 2), and defining an elongated pocket (Paragraphs [0023-0024] disclose 7 forms a pocket) therein having an adjustable inner dimension (The material of the pocket is formed of a mesh, paragraphs [0004, 0005, 0023]. Therefore, the pocket is interpreted as having an adjustable inner dimension because the mesh material is flexible and capable of expanding) and a leash extending from the open proximal end of the elongated hollow body (The remainder of 1 on the right side of the device in FIG 1b is interpreted as a leash because it is an elongated strap), the leash and the elongated hollow body formed from a mesh fabric having openings defined therein (Paragraphs [0004, 0005, and 0023] disclose the implant being made of mesh, which is understood to have openings defined therein), the leash including a proximal end terminating in a loop (Pocket 9 formed on the right side of the device is interpreted as part of the leash. The tubular shape of 9 is interpreted as a loop because it forms “a shape produced by a curve that bends around and crosses itself” – oxford dictionary definition of a loop) forming an opening (8) therethrough  that is larger than the openings defined in the mesh fabric (8 is an opening at least sized to receive the shaft of a surgical fastening device, and therefore is understood to be larger than an opening in the mesh fabric.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 10, 12, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al. (US 2008/0125869), in view of Levy et al. (US 2016/0310146).
Regarding claim 1, Paz et al. discloses a tissue defect closure system (200, FIG 6, paragraph [0031]) comprising: an endoscopic surgical fixation device comprising a handle assembly (201) and an elongated outer tube (202, paragraph [0031]) having a distal end and including a plurality of fasteners (203) disposed therein (Paragraph [0031] discloses the fasteners are ejected from the tip of the shaft of the fixation device), an implant (204, which paragraph [0031] discloses can be any surgical graft of the invention, such as 250 in FIG 5a, paragraph [0030]) including: an elongated hollow body (Tubular shape of material that forms pocket 221b) adapted to close a tissue defect (Abstract), the elongated hollow body having an open proximal end (Open end viewed in FIG 5a) and a closed distal end (Closed distal end forming the tip of the pocket), and defining an elongated pocket (Paragraph [0030] discloses that 221b forms a pocket) therein, the elongated pocket dimensioned to engage the elongated outer tube of the endoscopic fixation device (When the shaft of the fixation device is inserted into the pocket to apply a fastener) and a leash (The remainder of 222 and 221a on the right side of the device in FIG 5a is interpreted as a leash because it is an elongated strap).
Paz et al. fails to show a configuration wherein the fixation device is inserted within the elongated pocket of the implant. Therefore Paz is silent regarding the leash extending proximally beyond a proximal end of the elongated outer tube of the endoscopic fixation device when the elongated pocket is engaged with the elongated outer tube.  
However, Paz et al. discloses a length of pocket 221b can be 5 cm (Paragraph [0030]) and that a length of 221a can be 5 cm (Paragraph [0030]) while remaining silent regarding the length of the strip segment 222. Further, Paz et al. discloses the fixation device can be “any fastening device known in the art having a slender shaft 202 and an activating mechanism that allows the surgical fasteners 203 to be ejected from the tip of the shaft and affixed in a body tissue” (Paragraph [0031]) but is silent regarding a length of the shaft.
Levy et al. discloses a fastening device (100, paragraph [0050]) having a configuration commonly known in the art comprising an elongated shaft (103), activating mechanism (102) to eject fasteners (250) to affix a mesh implant (40) into a treatment tissue (401), wherein the length of the elongated outer tube of the fixation device can be 15 cm (Paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the implant of Paz et al. to have a length greater than 15 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Paz et al. would not operate differently with the claimed length and since the implant is disclosed as having two 5 cm long pockets connected by a strip, making the strip at least 5 cm long would not inhibit the ability of the implant to function appropriately and would allow the implant to have a length suitable for a particular procedure. Further, applicant places no criticality on the claimed relationship between the lengths of the leash and the elongated outer tube of the surgical fixation device, indicating simply that the leash should be sized to be manually manipulated by the user but this function can be achieved with or without the leash extending proximally beyond a proximal end of the outer tube so long as it extends outside of the body to some degree. 
Regarding claim 2, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the elongated pocket of the implant includes an inner dimension (Inside shape and size of pocket 221b) that is complementary in size and shape with an outer surface of the elongated outer tube of the endoscopic surgical fixation device (Both the inner dimension of the pocket and the outer surface of the fixation device are elongate and tubular. They are interpreted as being complementary in size because the fixation device is configured to fit within the pocket) such that the implant is maintained in slidable contact with the elongated outer tube (Because the outer tube is inserted within the pocket of the implant and removed from the pocket after deployment of a fastener, the implant is interpreted as being maintained in slidable contact with the outer tube).  
Regarding claim 3, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the elongated pocket of the implant includes an inner dimension (Dimension of the inside of the pocket) that is adjustable to conform to an outer dimension of the elongated outer tube of the endoscopic surgical fixation device (Paragraphs [0004, 005, 0023] disclose the material of the pocket is a mesh, which is understood to be flexible. The pocket – and therefore its inner dimension – is interpreted as being adjustable to conform to an outer dimension of the elongated outer tube because the pocket of the implant can be adjusted from a flat or folded configuration to an open tubular configuration upon insertion of the fixation device into the pocket).  
Regarding claim 5, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the implant is formed from a collapsible mesh fabric (The mesh material of the implant is interpreted as a collapsible mesh fabric because it can be folded and conform to a delivery shape).  
Regarding claim 9, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the leash includes an elongated flat body (The portion of the leash 222 is a flat sheet of mesh material, paragraph [0030], FIG 5A. Therefore the leash is interpreted as including an elongated flat body).  
Regarding claim 10, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the leash includes an elongated rounded body (Pocket 221a formed on the right side of the device as part of the leash is interpreted as an elongated rounded body because it forms a curved distal end where tubular pocket 221a is elongated and rounded).  
Regarding claim 12, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the plurality of fasteners are selected from the group consisting of clips, tacks, coils, anchors, and staples (FIG 6 shows a tack shaped fastener 203).  
Regarding claim 34, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses when the elongated outer tube of the endoscopic surgical fixation device is positioned within the elongated pocket of the implant, the elongated hollow body extends a portion of a length of the elongated outer tube (The pocket of the implant has a length such that it would span a portion of a length of the elongated outer tube when the elongated outer tube is positioned within the pocket).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al. (US 2008/0125869), in view of Levy et al. (US 2016/0310146), further in view of Kahana (US 2015/0351768).
Regarding claims 6-7, Paz et al./Levy et al. discloses the invention substantially as claimed, as set forth above for claim 5.
Paz et al. is silent regarding the collapsible mesh fabric being knitted, braided, woven, or non-woven fibrous structure and being a biaxial or triaxial braided structure.
However, Kahana et al. teaches in the same field of endeavor of tubular mesh implants for connecting two body tissues (Abstract, paragraph [0007]), a device (10, FIGs 3a-3d) made from collapsible mesh fabric (Paragraph [0061] discloses the material can be flexible and made of PTFE. The material being braided is interpreted as forming a collapsible mesh fabric because it can be folded and conform to a delivery shape) that is braided (Paragraph [0061]) and that is a biaxial braid structure (Paragraph [0061] discloses the material being configured as a biaxial braid. FIGs 3a-3d further show the biaxial structure).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the collapsible mesh fabric of Chin to be a biaxial braided structure, as taught by Kahana, for the purpose of being made of a biocompatible fabric structure commonly known in the art and performing equally as well at providing a collapsible mesh fabric for closing a tissue defect, with the additional benefit of being axially compressible and extendable due to the biaxial braid structure. Furthermore, the substitution of one material known in the art for another would have resulted in the predictable result of providing an implant for closing a tissue defect. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al. (US 2008/0125869), in view of Rayburn et al. (US 5,810,855).
Regarding claim 30, Paz et al. disclose the invention substantially as claimed as set forth above for claim 27.
Paz et al. is silent regarding the elongated hollow body having a coating disposed thereon.
However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52), the elongated hollow body having a coating disposed thereon (Col 12 lines 25-37 disclose the use of various coatings to provide additional utility such as an antimicrobial or antibiotic agent being coated on the porous structure of the implant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongate hollow body of Paz et al. to have a coating disposed thereon, as taught by Rayburn et al., for the purpose of adding an antimicrobial or antibiotic property to the implant to reduce the likelihood of infection of tissue at the implantation site (Rayburn: col 2 lines 25-37).
Regarding claim 31, Paz et al. disclose the invention substantially as claimed as set forth above for claim 27.
Paz et al. is silent regarding a collar disposed around the proximal end of the elongated hollow body, the collar is formed from a non-porous material.
However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52) and defining an elongated pocket therein (The hollow space defined by faces 54a-54d comprises an elongated pocket), the elongated pocket dimensioned to engage an endoscopic surgical fixation device (Col 10 lines 37-61 disclose the implant is “slightly oversized” to be received over the stapler arm and engages the arm for a “surer fit of the sleeve on the arm”. Therefore, the pocket is interpreted as being dimensioned to engage the outer tube of the stapler arm 18, FIG 1), wherein the implant comprises a collar (56) disposed around a proximal end of the elongated hollow body (FIG 3, col 10 lines 43-61), the collar being made of a non-porous material (col 10 line 53 discloses an elastic material such as rubber which is non-porous).
Therefore, if would have been obvious to one of ordinary skill in the art at the time of filing to modify the implant of Paz et al. to comprise a collar disposed around the proximal end of the elongated hollow body and be made of a non-porous material, as taught by Rayburn et al., for the purpose of increasing the security of the attachment of the implant to the fixation device by gripping the fixation device and holding the implant in place (Rayburn: Col 10 lines 48-50) and to allow the implant to snugly fit a wider variety of fixation device sizes (Rayburn: Col 10 lines 37-42 and 57-61).
Claims 32, 33, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Paz et al. (US 2008/0125869), in view of Levy et al. (US 2016/0310146), further in view of Rayburn et al. (US 5,810,855).
Regarding claim 32, Paz et al. /Levy et al. disclose the invention substantially as claimed as set forth above for claim 1. 
Paz et al. is silent regarding the elongated hollow body having a coating disposed thereon.
However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52), the elongated hollow body having a coating disposed thereon (Col 12 lines 25-37 disclose the use of various coatings to provide additional utility such as an antimicrobial or antibiotic agent being coated on the porous structure of the implant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongate hollow body of Paz et al. to have a coating disposed thereon, as taught by Rayburn et al., for the purpose of adding an antimicrobial or antibiotic property to the implant to reduce the likelihood of infection of tissue at the implantation site (Rayburn: col 2 lines 25-37).
Regarding claim 39, Paz et al./Levy et al. disclose the invention substantially as claimed as set forth above for claim 1.
Paz et al. is silent regarding a collar disposed around the proximal end of the elongated hollow body.
However, Rayburn et al. teaches an implant (26, FIG 3) for closure of a tissue defect (Col 3 line 66-col 4 line 30) including an elongated hollow body (Tubular shape of material that forms sleeve 52) and defining an elongated pocket therein (The hollow space defined by faces 54a-54d comprises an elongated pocket), the elongated pocket dimensioned to engage an endoscopic surgical fixation device (Col 10 lines 37-61 disclose the implant is “slightly oversized” to be received over the stapler arm and engages the arm for a “surer fit of the sleeve on the arm”. Therefore, the pocket is interpreted as being dimensioned to engage the outer tube of the stapler arm 18, FIG 1), wherein the implant comprises a collar (56) disposed around a proximal end of the elongated hollow body (FIG 3, col 10 lines 43-61), the collar being made of a non-porous material (col 10 line 53 discloses an elastic material such as rubber which is non-porous).
Therefore, if would have been obvious to one of ordinary skill in the art at the time of filing to modify the implant of Paz et al. to comprise a collar disposed around the proximal end of the elongated hollow body and be made of a non-porous material, as taught by Rayburn et al., for the purpose of increasing the security of the attachment of the implant to the fixation device by gripping the fixation device and holding the implant in place (Rayburn: Col 10 lines 48-50) and to allow the implant to snugly fit a wider variety of fixation device sizes (Rayburn: Col 10 lines 37-42 and 57-61).
Regarding claim 33, Paz et al./Levy et al./Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 39. In the device as modified above in claim 39, the elongated hollow body is formed from a porous material (Paz discloses a mesh) and the collar is formed from a non-porous material (Rayburn: col 10 line 53 discloses an elastic material such as rubber which is non-porous).
Regarding claim 35, Paz et al./Levy et al./Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 39. The device as modified further discloses the collar extends to a proximal-most end of the elongated hollow body (In the device as modified, the collar extends to the proximal most end of the hollow body because it surrounds the open proximal end of the elongated hollow body).
Regarding claim 38, Paz et al./Levy et al./Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 39. Paz et al. further discloses the elongated outer tube of the endoscopic surgical fixation device is positioned with the elongated pocket of the implant (It is understood that in order to eject a fastener through the implant and into the tissue, that the elongated outer tube of the endoscopic surgical fixation device is positioned with the elongated pocket of the implant) and the implant maintains slidable contact with the elongated outer tube (The elongated outer tube can be removed from the elongate pocket and therefore is interpreted as maintaining slidable contact between the implant and the elongated outer tube).
Regarding claim 40, Paz et al./Levy et al./Rayburn et al. disclose the invention substantially as claimed as set forth above for claim 1. Paz et al. further discloses the leash of the implant extends from the open proximal end of the elongated hollow body (Fig 5a shows 222 of the leash extending proximally from the open proximal end of 221b), the leash including a proximal end terminating in a loop (Pocket 221a formed on the right side of the device is interpreted as part of the leash. The tubular shape of 221a is interpreted as a loop because it forms “a shape produced by a curve that bends around and crosses itself” – oxford dictionary definition of a loop) that forms an opening (Open entry into the pocket) therethrough.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the opening in the loop of the leash being open on opposed sides of the leash, in combination with the remaining limitations in the claims.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1 and 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paz et al. and in view of Paz/Levy et al. to teach the newly recited limitations of claims 1 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771